J-S70033-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
            v.                            :
                                          :
DARNELL P. LLOYD,                         :
                                          :
                  Appellant               :            No. 454 EDA 2016

                 Appeal from the PCRA Order January 4, 2016
            in the Court of Common Pleas of Philadelphia County,
             Criminal Division, No(s): CP-51-CR-1110191-2002

BEFORE: OLSON, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                    FILED NOVEMBER 03, 2016

      Darnell P. Lloyd (“Lloyd”) appeals, pro se, from the Order dismissing

his Petition for Writ of Habeas Corpus. We affirm.

      On September 12, 2002, police arrested Lloyd after he shot and killed

two men, and wounded another.        A jury later found Lloyd guilty of two

counts of third-degree murder, and one count each of attempted murder and

criminal conspiracy. On September 13, 2005, the trial court sentenced Lloyd

to an aggregate prison term of 16-32 years.1      This Court affirmed Lloyd’s

judgment of sentence, after which the Supreme Court of Pennsylvania

denied Lloyd’s Petition for allowance of appeal. Commonwealth v. Lloyd,

929 A.2d 242 (Pa. Super. 2007) (unpublished memorandum), appeal

denied, 983 A.2d 1247 (Pa. 2009).      On April 19, 2010, the United States



1
  Notably to this appeal, the trial court ordered that Lloyd receive credit for
all of the time he had served in pretrial confinement, which was not credited
toward another sentence.
J-S70033-16


Supreme Court denied Lloyd’s Petition for Writ of Certiorari.              Lloyd v.

Pennsylvania, 559 U.S. 1073, 130 S. Ct. 2101 (2010).

       On March 21, 2011, Lloyd filed a pro se Petition for relief pursuant to

the Post Conviction Relief Act (“PCRA”).       See 42 Pa.C.S.A. §§ 9541-9546.

The PCRA court appointed counsel to represent Lloyd.              After appropriate

Notice, the PCRA court, on September 5, 2012, denied Lloyd’s Petition, and

granted counsel leave to withdraw            from representation pursuant to

Commonwealth         v.   Turner,      544     A.2d    927    (Pa.      1988),    and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

This   Court   affirmed   the   PCRA      court’s   Order    on   May    22,     2013.

Commonwealth v. Lloyd, 81 A.3d 1001 (Pa. Super. 2013) (unpublished

memorandum).

       On March 16, 2015, Lloyd, pro se, filed the instant Petition for Writ of

Habeas Corpus, challenging the Pennsylvania Department of Corrections’

(“the DOC”) computation of his credit for time served.2 On November 13,

2015, the trial court issued a Pa.R.Crim.P. 907 Notice, treating Lloyd’s


2
  In sum, Lloyd pointed out that, following his convictions in the instant
case, a separate trial court revoked Lloyd’s probation on a prior conviction,
and sentenced him, on July 7, 2005, to serve 1-2 years in prison, to run
consecutive to any other sentence. Lloyd claimed that the DOC improperly
“refused to compute [Lloyd’s] sentence in the [instant] case to reflect credit
for time served from 9/12/02[, i.e., the date of Lloyd’s arrest in the instant
case,] to 7/7/05[,] even though none of this time has been credited toward
[Lloyd’s probation revocation] sentence.” Petition for Writ of Habeas Corpus,
3/16/15, at 2, ¶ 11. Lloyd, however, did not challenge the legality of his
sentence. See id. at 2, ¶ 10 (stating that the sentence imposed in the
instant case “is a lawful sentence”).


                                    -2-
J-S70033-16


Petition as a second petition for relief filed under the PCRA, and stating its

intention to deny the Petition without a hearing.        Lloyd did not file a

response to the Rule 907 Notice. By an Order entered on January 4, 2016,

the trial court dismissed Lloyd’s Petition as untimely filed under the PCRA.

Lloyd filed a timely pro se Notice of Appeal, after which the trial court issued

an Opinion.3

       Lloyd now presents the following issues for our review:

      A. Whether the trial court abused its discretion in [dismissing
         Lloyd’s] Petition for Writ of Habeas Corpus seeking credit for
         time served from September 12, 2002 to July 7, 2005, as an
         untimely [P]etition pursuant to the PCRA?

      B. Whether the trial court abused its discretion in dismissing
         [Lloyd’s] Petition for Writ of Habeas Corpus without awarding
         all credit for time served from September 12, 2002 to July 7,
         2005?

Brief for Appellant at 3.

      The PCRA provides that “[t]he action established in this subchapter

shall be the sole means of obtaining collateral relief and encompasses all

other common law and statutory remedies for the same purpose that exist

when this subchapter takes effect, including habeas corpus and coram

nobis.” 42 Pa.C.S.A. § 9542. “Accordingly, if the PCRA offers a remedy for

an appellant’s claim, it is the sole avenue of relief and the PCRA time

limitations apply.”   Commonwealth v. Wyatt, 115 A.3d 876, 879 (Pa.

Super. 2015) (emphasis added); see also Commonwealth v. Turner, 80

3
  The trial court did not order Lloyd to file a Pa.R.A.P. 1925(b) concise
statement of matters complained of on appeal.


                                  -3-
J-S70033-16


A.3d 754, 770 (Pa. 2013) (same); 42 Pa.C.S.A. § 9545(b)(1) (providing that

a defendant must generally file any PCRA petition within one year of the

date that the judgment becomes final).

     This Court has clarified the different claims a prisoner may raise
     regarding credit for time served and the mechanisms for raising
     such claims:

         If the alleged error is thought to be the result of an
         erroneous computation of sentence by the Bureau of
         Corrections, then the appropriate vehicle for redress
         would be an original action in the Commonwealth Court
         challenging the Bureau’s computation. If, on the other
         hand, the alleged error is thought to be attributable to
         ambiguity in the sentence imposed by the trial court,
         then a writ of habeas corpus ad subjiciendum lies to the
         trial court for clarification and/or correction of the
         sentence imposed.

         It [is] only when the petitioner challenges the legality of
         a trial court’s alleged failure to award credit for time
         served as required by law in imposing sentence, that a
         challenge to the sentence [is] deemed cognizable as a
         due process claim in PCRA proceedings.

Wyatt, 115 A.3d at 879 (quoting Commonwealth v. Heredia, 97 A.3d

392, 395 (Pa. Super. 2014)); see also McCray v. Pa. Dep’t. of Corr., 872

A.2d 1127, 1131 (Pa. 2005) (stating that “[w]here discretionary actions and

criteria are not being contested, but rather the actions of the [DOC] in

computing an inmate’s maximum and minimum dates of confinement are

being challenged, an action for mandamus remains viable as a means for

examining whether statutory requirements have been met.”); Black v. Pa.

Dep’t of Corr., 889 A.2d 672, 674 (Pa. Cmwlth. 2005) (stating that the

appropriate vehicle for redress of any specific calculation of time served


                                 -4-
J-S70033-16


would be an original action in the Commonwealth Court challenging the

DOC’s computation, after exhausting any administrative remedies available

through the DOC’s internal grievance process).

      In the instant case, Lloyd’s claim in his Petition for Writ of Habeas

Corpus, alleging that the DOC incorrectly computed his credit for time

served and his maximum and minimum dates of confinement, is not

cognizable under the PCRA. See Wyatt, supra. Accordingly, the trial court

improperly treated Lloyd’s Petition as a petition filed under the PCRA. See

Wyatt, 115 A.3d at 880. Additionally, a petition for writ of habeas corpus is

not the proper vehicle to raise his claim. Rather, Lloyd’s claim is cognizable

as an original action in the Commonwealth Court.     See id.; Black, supra.

      Moreover, to the extent that Lloyd argues on appeal that his claims

implicate the legality of his sentence,4 he did not raise such a claim before

the trial court (and even if Lloyd’s Habeas Corpus Petition fell within the

purview of the PCRA, it was untimely, therefore depriving the trial court and

this Court of jurisdiction5).   Nevertheless, the claim lacks merit.   As Lloyd

correctly conceded in his Petition for Writ of Habeas Corpus, the sentence is,

4
   See, e.g., Brief for Appellant at 9 (asserting that Lloyd’s “detention is
illegal because[,] absent the credit for all time [Lloyd] spent in custody as a
result of the criminal charges for which the term of imprisonment [was]
imposed[,] he will be caused to be incarcerated past his maximum expiration
date.”).
5
  See Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999) (stating that
a legality of sentence issue, though non-waivable, must nonetheless be filed
within the PCRA’s one-year filing period, or meet one of the statutory
timeliness exceptions, in order to confer jurisdiction).


                                   -5-
J-S70033-16


in fact, lawful, and the record reveals that the sentencing court gave him

credit for time served.

      Accordingly, because Lloyd’s claim is not cognizable under the PCRA or

in a petition for writ of habeas corpus, we affirm the trial court’s dismissal of

Lloyd’s Petition for Writ of Habeas Corpus.     See Wyatt, 115 A.3d at 880

(observing that this Court can affirm trial court order on any basis).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/3/2016




                                   -6-